DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/260,948 filed on 1/15/21 with effective filing date 7/18/2018. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5, 7-9, 11-15, 17-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0288980 A1 in view of Chujoh et al. US 2015/0237364 A1. 
Per claims 1, 11 & 20, Lee et al. discloses an image decoding method comprising: deriving a first prediction value of a current block by using at least one sample included in a reference block (para: 10, e.g. obtaining a first prediction value of the current predicted pixel via linear interpolation using the first virtual pixel and an adjacent left pixel on the same line as the current predicted pixel); 
Lee et al. fails to explicitly disclose obtaining an illumination compensation parameter on the basis of a predetermined reference region; deriving a second prediction value of the current block by applying the illumination compensation parameter to the first prediction value; and reconstructing the current block on the basis of the second prediction value.
	Chujoh et al. however in the same field of endeavor teaches obtaining an illumination compensation parameter on the basis of a predetermined reference region (para: 43 & 45, e.g. FIG. 3 shows an example of the table of combinations of reference frame numbers and predictive parameters, which is prepared in the predictive parameter controller 203. "Index" corresponds to prediction pictures that can be selected for each block; referring to FIG. 3, the last numeral of each predictive parameter represents an offset, and the first numeral of each predictive parameter represents a weighting factor (predictive coefficient); for index 0, the number of reference frames is given by n=2, the reference frame number is 1, and predictive parameters are 1 and 0 for each of the luminance signal Y and color difference signals Cr and Cb); deriving a second prediction value of the current block by applying the illumination compensation parameter to the first prediction value (para: 46-47, e.g. for index 2, in accordance with predictive parameters 5/4 and 16, the local decoded video signal corresponding to the reference frame number 1 is multiplied by 5/4 and added with offset 16; for the color difference signals Cr and Cb, since the predictive parameter is 1, the color difference signals Cr and Cb become reference picture signals without any change); and reconstructing the current block on the basis of the second prediction value (para: 47, e.g. the local decoded video signal corresponding to the reference frame number 1 is multiplied by 5/4 and added with offset 16; for the color difference signals Cr and Cb, since the predictive parameter is 1, the color difference signals Cr and Cb become reference picture).

Per claims 2 & 12, Lee et al. further discloses the image decoding method of claim 1, wherein the first prediction value is one among a value of a reference sample included in the reference block corresponding to a position of at least one sample included in the current block and a value obtained by performing predetermined filtering on the reference sample (para: 183-184 & fig. 20A, e.g. a virtual pixel used in linear interpolation in a horizontal direction by using at least one adjacent pixel located upper right to a current prediction unit and generates a virtual pixel used in linear interpolation in a vertical direction by using at least one adjacent pixel located lower left to the current prediction unit).
Per claims 3 & 13, Chujoh et al. further teaches the image decoding method of claim 2, wherein the filtering is performed on the basis of a predetermined mapping table (para: 71, e.g. tables of combinations of reference picture numbers and predictive parameters; FIGS. 9 and 10, index i corresponds to prediction pictures that can be selected for each block. In this case, four types of prediction pictures are present in correspondence with 0 to 3 of index i. "Reference picture number" is).
Per claims 4 & 14, Chujoh et al. further teaches the image decoding method of claim 3, wherein information on the mapping table is signaled in an adaptation parameter set (para: 71, e.g. tables of combinations of reference picture numbers and predictive parameters; FIGS. 9 and 10, index i corresponds to prediction pictures that can be selected for each block. In this case, four types of prediction pictures are present in correspondence with 0 to 3 of index i. "Reference picture number" is).
Per claims 5 & 15. The image decoding method of claim 4, wherein the predetermined mapping table includes a first mapping table, the first mapping table is derived on the basis of the information on the mapping table, and a second mapping table corresponding to the first mapping table is derived using the first mapping table.
Per claims 7 & 17, Chujoh et al. further teaches the image decoding method of claim 1, wherein the illumination compensation parameter is obtained on the basis of a linear relationship between the reference region and the current block (para: 34, e.g. prediction picture generator 108 generates motion vector information 214 and index information 215 indicating a selected combination of a reference frame number and a predictive parameter, and sends information necessary for selection of an encoding mode to a mode selector 110).
Per claims 8 & 18, Chujoh et al. further teaches the image decoding method of claim 7, wherein the illumination compensation parameter includes at least one among a weighting factor, an offset, and a filter coefficient (para: 45, e.g. referring to FIG. 3, the last numeral of each predictive parameter represents an offset, and the first numeral of each predictive parameter represents a weighting factor (predictive coefficient); for index 0, the number of reference frames is given by n=2, the reference frame number is 1, and predictive parameters are 1 and 0 for each of the luminance signal Y and color difference signals Cr and C).
Per claims 9, Chujoh et al. further teaches the image decoding method of claim 8, wherein the second prediction value is obtained by applying at least one among the weighting factor and the offset to the first prediction value (para: 45, e.g. referring to FIG. 3, the last numeral of each predictive parameter represents an offset, and the first numeral of each predictive parameter represents a weighting factor (predictive coefficient); for index 0, the number of reference frames is given by n=2, the reference frame number is 1, and predictive parameters are 1 and 0 for each of the luminance signal Y and color difference signals Cr and C).

6.	Claims 10 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0288980 A1 in view of Chujoh et al. US 2015/0237364 A1 Chuang et al. US 2018/0098070 A1. 
	Per claims 10 & 19, Lee et al. in view of Chujoh et al. fails to explicitly teach the claim limitaiosn. 
Chuang et al. however in the field of endeavor teaches the image decoding method of claim 1, further comprising: obtaining, when the current block is a luma block, a residual block for a chroma block corresponding to the luma block, on the basis of an illumination compensation parameter for the luma block (para: 120, e.g. if WP applies for one reference picture, a set of WP parameters (i.e., a, s and b) is sent to the decoder and is used for motion compensation from the reference picture. In some examples, to flexibly turn on/off WP for luma and chroma component, WP flag and WP parameters are separately signaled for luma and chroma component).
Therefore, in view of disclosures by Chujoh et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Lee et al., Chujoh et al. and Chuang et al. in order to ensures that fractional accuracy is used for motion vectors instead of integer accuracy leading to decrease in residual error and increase in coding efficiency. 
Allowable Subject Matter
7.	Claims 6 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Seregin et al. US 10,887,611 B2, e.g. an illumination compensation flag of a potential motion information candidate to be added to a motion information candidate list can include motion information associated with a block of video data.
	Liu et al. US 10,887,597 B2, e.g. a method of coding video data includes determining one or more illumination compensation parameters for a current block and coding the current block as part of an encoded bitstream using the one or more illumination compensation parameters.
	Jia et al. e.g. US 9,848,201 B2, e.g. calculating a pixel attribute compensation parameter of the prediction unit using a value of the pixel attribute of the neighboring pixel point and a value of the same pixel attribute of the reference pixel point. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485